DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 - 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanaka (Pub. No.: US 2003/0055538 A1).
Regarding claim 1, Yanaka discloses a vehicle control system comprising: 

 	an operation detection unit configured to detect an operation on the operation unit (Forward, Backward; FIG. 2), and including a displacement unit that is displaced according to an operation amount of the operation unit (displacement amounts of operating lever 10, ¶ 95), and a detection unit that detects a displacement amount of the displacement unit (26, 36, 50; FIG. 3) and that outputs a continuous signal according to the displacement amount (“…displacement amounts Xn and Yn of the operating lever 10 may be calculated based on the rotational signals from encoders 27 and 37, and acceleration control, braking control and steering control of the vehicle may be performed based on those calculated displacement amounts because of the reciprocal relationship between the rotational position of  the electric motors…” ¶ 95); and
 	a control unit (ECU 50, FIG. 3) that inputs the continuous signal detected by the detection unit and performs a predetermined control corresponding to the continuous signal is provided (Output to drive circuit and electric motor, FIG. 3).

Regarding claim 3, Yanaka discloses the vehicle control system, wherein the control unit allows a communication unit to communicate the continuous signal detected by the detection unit (“The encoder 27 detects the rotation of the rotation shaft of the electric motor 25 and outputs a rotation signal indicative of that rotation.” ¶ 37). 

Regarding claim 4, Yanaka discloses the vehicle control system, wherein the control unit controls an electrical component included in the vehicle based on the continuous signal detected by the detection unit (Drive circuit, FIG. 3).

Regarding claim 5, Yanaka discloses the vehicle control system, wherein the operation unit includes a clutch lever or a brake lever that operates a clutch or a front wheel brake of the vehicle, and the displacement unit is displaced according to an operation angle of the clutch lever or the brake lever (Brake actuator 73 and FW, FIG. 3).

Regarding claim 6, Yanaka discloses the vehicle control system, wherein the operation unit includes a foot brake that operates a rear wheel brake of the vehicle, and the displacement unit is displaced according to an operation angle of the foot brake (73, FIG. 3). 

Regarding claim 7, Yanaka discloses the vehicle control system, wherein the operation unit includes a shift pedal that operates a transmission of the vehicle, and the displacement unit is displaced according to an operation angle of the shift pedal (10, FIG. 2). 

Regarding claim 8, Yanaka discloses the vehicle control system, wherein the operation unit includes a steering that steers the vehicle, and the displacement unit is displaced according to an operation angle of the steering (¶ 95 and 68, FIG. 3). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yanaka (Pub. No.: US 2003/0055538 A1) as applied to claim 1 above, and further in view of Shimoyama (Pub. No.: US 2004/0189454 A1).
Regarding claim 2, Yanaka is silent to the vehicle control system, wherein the control unit stores the continuous signal detected by the detection unit in a storage unit. 
 	In the same field of endeavor, Shimoyama teaches a sensor device for detecting and transmitting vehicle motion data.  More specifically, sensor device has a function of a drive recorder that stores operation data (operating states of the accelerator pedal, steering wheel, brake pedal, etc.) together with the motional data in a memory (See Abstract).  
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the continuous signal taught by Yanaka to store the continuous signal detected by the detection unit in a storage unit as taught by Shimoyama to further enhance vehicle safety through reliable data recording during a collision (¶¶ 4-7).  









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYLER J LEE/Primary Examiner, Art Unit 3663